Bell, Chief Judge.
Defendant was arraigned on accusations of driving while under the influence and driving with a revoked license. He entered pleas of guilty and was sentenced.
Thereafter, defendant filed a motion to set aside the sentence and to withdraw his plea of guilty. Held:
The only grounds asserted for vacating the sentence and to withdraw the pleas are that the trial court did not apprise him of: (1) His right to counsel; (2) his right to trial by jury; (3) his right to confront witnesses against him; and, (4) his right to contest all charges and require the state to prove his guilt beyond a reasonable doubt. An examination of the record of the guilty plea hearing affirmatively shows to the contrary. The defendant was clearly advised of his rights by the trial judge and he intelligently and voluntarily waived them and entered the pleas of guilty.

Judgment affirmed.


Webb and Marshall, JJ., concur.

Submitted May 6, 1975
Decided June 11, 1975.
Neil L. Heimanson, for appellant.
Robert A. Harris, Solicitor, for appellee.